MEMORANDUM**
Tshambe T. Blake, a Washington state prisoner, appeals pro se the district court’s *862summary judgment in favor of defendants in his 42 U.S.C. § 1988 action challenging prison regulations that restrict his ability to receive catalogs containing sexually explicit depictions. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Frost v. Symington, 197 F.3d 348, 353 (9th Cir.1999), and we affirm.
The district court properly granted summary judgment on Blake’s First Amendment claim because Blake failed to raise a genuine issue of material fact as to whether the prison regulations were rationally related to legitimate penological objectives. See Mauro v. Arpaio, 188 F.3d 1054, 1060 (9th Cir.1999) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.